[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 38 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 39 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 40 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 41 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 42 
The People of the state, as defendants, in actions for the registration of titles under the sections of the Real Property Law relating thereto, have the right by their pleading to oppose the right of the plaintiff to the judgment demanded and to support the pleading by corresponding proof. The statute throughout recognizes the People of the state as interested in the property or as having interests which may be affected by the judgment. It requires that the complaint and the summons specifically name them as defendants. In the provision that the complaint shall state what interest, if any, the state has in the property involved in the action "other than the general governmental interest or such as exists as to all land in private ownership" is the recognition of the fact that there inheres in the People of the state an interest in a true, just and conclusive registration of the titles to the lands within the state. A system or procedure which would secure or permit the registration of false, defective or questionable titles would give rise to conflicts of ownership, litigation or appeals for legislative relief, and be inimical to public peace and contentment and of brief existence. (American Land Co. v.Zeiss, 219 U.S. 47; Arndt v. Griggs, 134 U.S. 316.) The judgments rendered in the actions are well nigh conclusive throughout the future as against all the world, and it is both wise and just that the People of the state in the capacity of representative or protector of parties having interests in the property should be empowered to compel the plaintiff to establish a title free from reasonable doubt. The provisions of section 389 are applicable to the People, and authorize them to appear and answer the complaint and oppose the application for registration or set up a cross-demand to have the title registered in their own behalf. No constitutional provision inhibiting such enactment has *Page 45 
been brought to our attention by the briefs or argument of counsel or our research, and it is fundamentally true that it is within the legislative power unless withheld by the Constitution of the state or restricted by the Federal Constitution.
We turn now to the questions of pleading and proof raised by the present record. It is enacted that the complaint shall have the form and effects prescribed by the Code of Civil Procedure. (Section 379.) It must, therefore, be a plain and concise statement of the facts constituting the cause of action with a demand of the judgment to which the plaintiff supposes himself entitled. (Code of Civil Pro. section 481.) It is true, as we have seen, that certain documents are to be annexed, as exhibits, and a part, to the complaint, but section 481 of the Code prescribes its form, and it as a pleading cannot be aided or perfected by the contents of those documents as allegations independent of and unreferred to in the complaint. The complaint is the foundation of the action. It must allege, in the form stated in that section, the facts which, if true, would entitle the plaintiff, upon compliance with the prescribed procedure and rules, to the judgment of registration. The proofs annexed must establish at the close of a judicial and thorough scrutiny a title in the plaintiff which the statute permits to be registered, and thereupon the summons and notice are issued as the commencement of the action, which thereafter shall be governed by, and shall proceed according to, the laws of this state and the rules of court, relative to such an action, as far as the same are not expressly abrogated or modified by the relevant sections of the Real Property Law. The requirements of the Code of Civil Procedure relative to the pleadings are abrogated or modified in the single particular that "if any defendant controverts any allegation or statement contained in said certificate of title, abstract, or searches, or survey (that is, the documentary proof annexed to the *Page 46 
complaint), the facts controverting such allegation or statement must be specifically pleaded and set forth." It follows that the pleading of a defendant to the complaint itself must be in the form prescribed by the Code of Civil Procedure. In the present case the reply to the answer was improper, because the answer did not contain a counterclaim or the court did not direct the service of a reply. (Code of Civil Pro. sections 514, 516.) The complaint and the pleadings of the defendants create the issues precisely as would such pleadings in the ordinary action under the Code and those issues are triable by the tribunal named in section 371 of the Real Property Law "according to the laws of this state and the rules of court," except allegations of the complaint denied by an answer may be presumptively proven by the relevant facts stated in the certificate of title, the abstract, searches and survey. The burden of proving the facts constituting the cause of action is upon the plaintiff and can be met, presumptively, so far as the mere denials of the answer have effect, by the facts alleged in those documents which are relevant and tend to sustain it. In case the plaintiff is not satisfied with the presumptive evidence consisting of those allegations and statements or there are facts in issue essential to his cause of action which the statements and allegations of the documents annexed to the complaint do not tend to support, he shall resort to the ordinary rules of evidence and proof. A defendant may not under the ordinary denials — the denials authorized by the Code of Civil Procedure — contradict by his proof the facts in the documents annexed to the complaint supporting plaintiff's allegations and received in evidence. A defendant who desires or intends to controvert or contradict by proof any fact stated in those documents must by his answer deny the fact and in addition specifically allege therein the controverting facts. Upon the trial a defendant who thus alleged such contradicting facts and the other defendants may either permit the plaintiff to establish *Page 47 
his cause of action by the facts stated in the documents in so far as they will establish it and by such other evidence as he desires, in which case the defendants must affirmatively establish the controverting facts specifically pleaded by them, or any party who has appeared in person or by attorney or counsel at the trial may require that the ordinary rules of evidence and proof shall apply to the evidential facts stated in the documents and denied and controverted by specifically pleaded facts. As to those facts section 385, as declaring a rule of evidence, becomes inapplicable and effectless upon the requirement of any party. The plaintiff must then affirmatively establish them and sustain the burden of proof in accord with the ordinary rules of evidence and proof. The ownership of a plaintiff may and not infrequently does depend upon a multitude of facts and a purpose of the statute is to require a defendant who disputes the ownership to designate by his answer the facts supporting it, stated in the documents, which he will controvert, to the end that the plaintiff be relieved from the labor and expense of producing proof as to the uncontroverted facts.
As we read the documents attached to the complaint, they do not show the title in question to be in the plaintiff except through the statement of the official examiner "that the title to the property herein described is vested in Dina Barkenthien." The force or effect of that statement or conclusion we do not consider, because the answer denies it and supports its denial with controverting facts.
The judgment should be affirmed, with costs.
WILLARD BARTLETT, Ch. J., WERNER, HISCOCK, CHASE, HOGAN and MILLER, JJ., concur.
Judgment affirmed. *Page 48